Case 4:18-cv-00565-ALM-CAN Document 93 Filed 12/30/19 Page 1 of 1 PageID #: 484




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CRAIG CUNNINGHAM                                 §
                                                   § Civil Action No. 4:18-CV-565
  v.                                               § (Judge Mazzant/Judge Nowak)
                                                   §
  DR. FINANCE, LLC, ET AL.                         §

                         ORDER OF DISMISSAL WITH PREJUDICE

        Pending before the Court is Plaintiff’s Motion to Dismiss with Prejudice (Dkt. #92),

 wherein Plaintiff states that he “wishes to dismiss this case with prejudice against all defendants.”

 To date, the remaining Defendants in this cause have not answered or filed a motion for summary

 judgement. After reviewing the Motion to Dismiss, and all relevant filings, the Court finds the

 Motion should be GRANTED. Accordingly,

        It is therefore ORDERED that the above captioned and numbered civil action is hereby

. DISMISSED WITH PREJUDICE.

        All relief not previously granted is hereby DENIED.

        The Clerk is directed to CLOSE this civil action.

        IT IS SO ORDERED.

         SIGNED this 30th day of December, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
